                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

JIN WOO NAM,                                       )
                                                   )
                             Plaintiff,            )
                                                   )      JUDGMENT IN A
                                                   )      CIVIL CASE
v.                                                 )      CASE NO. 7:18-cv-124-D
                                                   )
JEFF SESSIONS and U.S. CITIZENSHIP AND             )
IMMIGRATION SERVICES,                              )
                                                   )
                             Defendants.           )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motion to dismiss [D.E. 16]. The court DISMISSES the action without prejudice.




This Judgment Filed and Entered on February 8, 2019, and Copies To:
Jin Woo Nan                                               (Sent to 11000 King George Ln.
                                                          Waxhaw, NC 28173 via US Mail)
Lori B. Warlick                                           (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
February 8, 2019                                   (By) /s/ Nicole Sellers
                                                    Deputy Clerk
